Citation Nr: 0434276	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-07 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel

INTRODUCTION

The veteran had active military service from November 1967 to 
September 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision from the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection and an initial 30 
percent rating for PTSD from October 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The VA has a duty to obtain or confirm the unavailability of 
the veteran's Social Security Disability (SSD) records and 
Vet Center medical records because the veteran has reported 
receiving SSD benefits and ongoing treatment at the Vet 
Center.  At the April 2003 VA PTSD examination, the veteran 
reported that he had been receiving SSD income.  38 U.S.C.A. 
§ 5103A (West 2002); Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  This duty is neither optional nor discretionary.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).  In 
addition, in a January 2004 VA Authorization and Consent to 
Release Information, the veteran asserted that he had 
received ongoing treatment for PTSD at the Vet Center since 
January 2002.  Full compliance with the duty to assist 
includes VA's assistance in obtaining relevant records when 
the veteran has provided concrete data as to time, place and 
identity of the health care provider.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Whenever the VA attempts to 
obtain records from a Federal department or agency, the 
efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  38 U.S.C.A. § 5103A.  

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD must also be remanded to schedule a new VA 
PTSD examination for the veteran.  Reexamination will be 
requested whenever VA determines there is a need to verify 
the current severity of a disability.  See 38 C.F.R. § 3.327 
(2003); also see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 4.2 (2003).  To constitute a useful and pertinent rating 
tool, a rating examination must be sufficiently 
contemporaneous to allow the adjudicator to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377, 379 (1994).  In this case, 
the last VA PTSD examination took place over one and a half 
years ago, in April 2003.  

A remand would also allow the RO the opportunity to inform 
the veteran of the evidence that is necessary to substantiate 
the claim, request the veteran to provide any evidence in his 
possession which might be relevant to his claim, and advise 
the veteran which evidence he is to provide and which 
evidence the VA will attempt to obtain for him.  See 
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).  

Accordingly, the case is remanded for the following action:

1.  The veteran's SSD records, including 
related medical records, should be 
requested and obtained from the Social 
Security Administration.  The veteran's 
medical records since January 2002 should 
be requested and obtained from the Vet 
Center identified in the January 2004 VA 
Authorization and Consent to Release 
Information.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If the veteran's SSD or Vet 
Center records can't be obtained, inform 
the veteran of the records that could not 
be obtained, including the efforts that 
were made to obtain them, and inform him 
that his appeal will be decided without 
these records unless he is able to 
present them.  Allow the veteran an 
appropriate period of time within which 
to respond.  

2.  Contact the appropriate VA medical 
facility(ies) to schedule a VA PTSD 
examination for the veteran.  Failure of 
the veteran to report for a scheduled 
examination without good cause could 
result in denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The claims file should 
be made available to and reviewed by the 
examiner prior to the examination.  

The VA PTSD examiner should conduct any 
indicated studies; note whether the 
claims folder was reviewed; and state a 
medical opinion as to: i) the effects of 
the service-connected PTSD upon the 
veteran's ordinary activity, including 
employment as a safety engineer with a 
chemical company, and ii) if present, 
note depressed mood; anxiety; 
suspiciousness; panic attacks and their 
frequency; chronic sleep impairment; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective 
work and social relationships; suicidal 
ideation; obsessional rituals that 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work 
like setting); gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living; 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  Any 
opinions expressed by the VA examiner 
must be accompanied by a complete 
rationale.  

The RO should review the requested 
examination report and medical opinion to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485.  The RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  After undertaking any additional 
development deemed essential, the RO 
should readjudicate the claim of 
entitlement to an initial rating in 
excess of 30 percent for PTSD based upon 
the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  
The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




